Exhibit 99.2 Sappi Limited Announcement Immediate release 15 December 2011 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE000006284 NYSE code SPP (“Sappi” or “the Company”) VESTING OF CONDITIONAL SHARE AWARDS GRANTED TO DIRECTORS OF LISTED COMPANY In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the vesting of conditional share awards granted by Sappi to the undermentioned directors of its major subsidiary companies: Nature of transaction : Vesting of grants of conditional share awards in terms of the Sappi Limited Performance Share Incentive Plan. Date of transaction : 14 December 2011 (date participants informed of vesting) Number of conditional Share awards granted : Various, see table below Date of Grants : 19 March 2008 and 15 December 2008 (6 additional grants for every 5 existing grants at R20,27 to take cognisance of Sappi Limited rights offer).Applicable to 4 year period 1 October 2007 to 30 September 2011. Vesting period : Approx 3 years 9 months from date of grant for US participants. Percentage of grants vested : 50%, see table below Class of security : Ordinary shares Extent of interest : Direct beneficial Director’s Name : M Gardner Companyof which he is a director : Sappi Fine Paper North America Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 19,305 shares Director’s Name : S G Manchester Companyof which she is a director : Sappi Fine Paper North America of which she is a director Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 8,687 shares Director’s Name : J Miller Companyof which she is a director : Sappi Fine Paper North America of which she is a director Number of Grants Awarded Number of Grants Vested Number of Grants Lapsed Payment for original Grants nil/ settlement of additional Grants at R20,27 per Grant Number of Shares to Participant Value (R) Nil 9,652 shares 2
